Case: 17-14915   Date Filed: 08/28/2019   Page: 1 of 56


                                                                    [PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                   ________________________

                           No. 17-14915
                     ________________________

              D.C. Docket No. 2:16-cr-00203-KOB-JEO-1



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

                               versus

JAMES RYAN TAYLOR,

                                            Defendant - Appellant.




                     ________________________

                           No. 18-11852
                     ________________________

             D.C. Docket No. 4:16-cr-00312-VEH-JHE-1



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

                              versus
                Case: 17-14915       Date Filed: 08/28/2019       Page: 2 of 56




STEVEN VINCENT SMITH,

                                                          Defendant - Appellant.

                               ________________________

                      Appeals from the United States District Court
                         for the Northern District of Alabama
                             ________________________

                                      (August 28, 2019)

Before TJOFLAT and NEWSOM, Circuit Judges, and ANTOON, * District Judge.

NEWSOM, Circuit Judge:

       James Taylor and Steven Smith are the latest in a long line of child-

pornography consumers to argue that the evidence of their crimes should be

suppressed because the warrant that led to its discovery—issued by a magistrate

judge in the Eastern District of Virginia but purporting to authorize a nationwide,

remote-access computer search—violated the Fourth Amendment. By our count,

we become today the eleventh (!) court of appeals to assess the constitutionality of

the so-called “NIT warrant.” Although the ten others haven’t all employed the

same analysis, they’ve all reached the same conclusion—namely, that evidence

discovered under the NIT warrant need not be suppressed. We find no good




* Honorable John Antoon II, United States District Judge for the Middle District of Florida,
sitting by designation.

                                                2
              Case: 17-14915     Date Filed: 08/28/2019   Page: 3 of 56


reason to diverge from that consensus here, but the case nonetheless calls for

careful consideration, as it implicates several important issues.

      As an initial matter, did the NIT warrant violate Federal Rule of Criminal

Procedure 41(b), which specifies where and in what circumstances a magistrate

judge may issue a warrant—and relatedly, if the warrant did violate Rule 41(b),

was that violation of constitutional magnitude? We hold that because the

magistrate judge’s actions exceeded not only Rule 41(b) but also her statutorily

prescribed authority under the Federal Magistrates Act, 28 U.S.C. § 636(a)—which

circumscribes the scope of a magistrate judge’s jurisdiction—the warrant was void

ab initio, rendering any search purporting to rely on it warrantless and thus

presumptively unlawful under the Fourth Amendment.

      That leads us to the question of remedy, which we take in two parts: First, is

exclusion required—without regard to the reasonableness of the officers’

reliance—where, as here, the warrant was void from the outset, as Taylor and

Smith urge? Or, as the government contends, should a void warrant be treated no

differently from other defective warrants, such that the good-faith exception to the

exclusionary rule can still apply? We hold that, because the exclusionary rule is

concerned solely with deterring culpable police misconduct—and not at all with

regulating magistrate judges’ actions—void and voidable warrants should be




                                          3
               Case: 17-14915    Date Filed: 08/28/2019    Page: 4 of 56


treated no differently; accordingly, an officer’s reasonable reliance on the former,

like the latter, can provide the basis for applying the good-faith exception.

        Second, even if the good-faith exception can apply when an officer relies on

a void warrant, should the exception apply in the particular circumstances of this

case? We hold that the officers’ warrant application here adequately disclosed the

nature of the technology at issue and the scope of the intended search, that the

officers reasonably relied on the magistrate judge’s determination that the search

was permissible, and, accordingly, that the good-faith exception applies in this

case.

                                           I

                                          A

        We begin with a bit of context. In the normal world of web browsing, an

internet service provider—Comcast or AT&T, for example—assigns an IP address

to every computer that it provides with internet access. An IP address is a unique

numerical identifier, tantamount to a computer’s name. (OK, in the laptop era it’s

slightly more complicated than that, because the “name” changes as the computer

moves around and connects to different service providers’ networks—but you get

the picture.) Websites can log IP addresses to keep track of the computers that

visit, in essence creating a digital guest book. Internet browsing, therefore, isn’t

quite as private as most people think—it’s actually pretty easy, for instance, for


                                           4
                Case: 17-14915       Date Filed: 08/28/2019        Page: 5 of 56


law enforcement to find out who visited what sites, when, and for how long simply

by subpoenaing IP-address logs from service providers.

       Not so when it comes to the “dark web,” the part of the internet “only

accessible by means of special software, allowing users and website operators to

remain anonymous or untraceable.” Blog.OxfordDictionaries.com. 1 “The Onion

Router”—usually abbreviated “Tor”—is one such software program. Tor, which

was the brainchild of the U.S. Navy but has since been released to the public,

works by routing a user’s webpage requests through a series of computer servers

operated by volunteers around the globe, rendering the user’s IP address essentially

unidentifiable and untraceable. In the words of the folks who currently administer

the “Tor Project,” a Massachusetts-based § 501(c)(3) organization responsible for

maintaining Tor, you might think of what Tor does as “using a twisty, hard-to-

follow route in order to throw off someone who is tailing you—and then

periodically erasing your footprints.” 2



1 See also Ahmed Ghappour, Searching Places Unknown: Law Enforcement Jurisdiction on the
Dark Web, 69 Stan. L. Rev. 1075, 1087 (2017) (“The dark web is a private global computer
network that enables users to conduct anonymous transactions without revealing any trace of
their location.”).
2 See Lee Matthews, What Tor Is, and Why You Should Use It to Protect Your Privacy, Forbes
(Jan. 27, 2017 2:30 p.m.), https://www.forbes.com/sites/leemathews/2017/01/27/what-is-tor-and-
why-do-people-use-it/#3186d5387d75 (last visited Aug. 27, 2019); see also Tor Project,
https://2019.www.torproject.org/projects/torbrowser.html.en (“[Tor] prevents somebody
watching your Internet connection from learning what sites you visit, it prevents the sites you
visit from learning your physical location, and it lets you access sites which are blocked.”) (last
visited Aug. 27, 2019).

                                                5
              Case: 17-14915    Date Filed: 08/28/2019    Page: 6 of 56


      As you can imagine, Tor has plenty of legitimate uses—think military and

law-enforcement officers carrying out investigations, journalists seeking to

maintain anonymity, and ordinary citizens researching embarrassing topics. As

you can also imagine, Tor has spawned—and effectively enables—a cache of

unsavory sites for black-market trading, child-pornography file-sharing, and other

criminal enterprises. This is so because, in addition to allowing users to access

public websites without leaving a trail, Tor also hosts a number of so-called

“hidden services,” i.e., sites accessible only through Tor. You can’t just Google a

hidden service; rather, a user can access one of these Tor-specific sites only by

knowing its exact URL address. Most Tor-site addresses comprise a random

jumble of letters and numbers followed by the address “.onion”—in place, say, of

“.com” or “.org”—and are shared via message-board postings on the regular

internet or by word of mouth.

      The hidden-service page at issue here, “Playpen,” was a child-pornography-

distribution site accessible only through Tor. At the time the FBI began

monitoring Playpen, the site contained more than 95,000 posts, had 160,000

members, and hosted up to 1,500 visitors per day. The FBI monitored the site for

several months until, based on a foreign-government tip, it found and arrested the

administrator. Rather than shuttering Playpen immediately, the FBI covertly took




                                          6
              Case: 17-14915    Date Filed: 08/28/2019    Page: 7 of 56


control of the site and began operating it out of a government server in Newington,

Virginia, hoping to snare more users.

      As a means of ferreting out Playpen visitors whose identities were masked

by Tor, the FBI sought to deploy government-created malware—specifically, a

computer code called the Network Investigative Technique (“NIT”)—that would

transmit user information back to the FBI. Here’s how the NIT worked: When a

Playpen user downloaded images from a Tor-based site, the NIT would essentially

“hitchhike” along, invade the host computer, and force it to send to the FBI

(among other information) the computer’s IP address, the computer’s host name,

and the username associated with the computer. Based on that information, the

FBI could identify the user’s internet service provider and the computer affiliated

with the account that accessed Playpen, thereby unmasking the user and providing

probable cause for the FBI to seek a warrant to seize computers and hard drives.

                                          B

      To effectuate this plan, FBI Agent Douglas Macfarlane submitted a search-

warrant application to a magistrate judge in the Eastern District of Virginia,

requesting authorization to deploy the NIT. The application wasn’t a model of

clarity or precision, particularly regarding the issue that most concerns us here—

namely, the geographic scope of the requested search authority. In the case

caption, the application described the “property to be searched”—seemingly


                                          7
              Case: 17-14915    Date Filed: 08/28/2019    Page: 8 of 56


without territorial restriction—as “COMPUTERS THAT ACCESS

upf45jv3bziuctml.onion,” which we now know to be associated with Playpen. Just

below, however, in the body, the application asserted a reasonable belief that

evidence of child-pornography-related crimes was contained on property “located

in the Eastern District of Virginia.” As part of the same statement—regarding the

“property to be searched”—the application referred to an “Attachment A.”

Attachment A in turn stated that the NIT was “to be deployed on the computer

server . . . operating the [Playpen] website” and specified that the server was

“located at a government facility in the Eastern District of Virginia.” Attachment

A then went on to state, though, that the goal of deploying the NIT was to obtain

information from “[t]he activating computers . . . of any user or administrator who

logs into [Playpen] by entering a username and password.”

      As is often the case, the NIT application also referenced an attached

affidavit. Agent Macfarlane’s affidavit summarized the applicable law, explained

numerous technical terms of art, and described Tor and the “Target Website”—i.e.,

Playpen. On page 29 of 31, under the bolded heading “SEARCH

AUTHORIZATION REQUESTS,” the affidavit stated, for the first time expressly,

that “the NIT may cause an activating computer—wherever located—to send to a




                                          8
                Case: 17-14915       Date Filed: 08/28/2019       Page: 9 of 56


computer controlled by or known to the government” certain information,

including the IP address and host name. 3

       A magistrate judge in the Eastern District of Virginia signed the warrant and

the FBI deployed the NIT.

                                                C

       Not long thereafter, NIT-transmitted data revealed to the FBI that a certain

Playpen user was linked to a computer with the host name “RyansComputer.”

After the user accessed several images of child pornography, the FBI sent an

administrative subpoena to the user’s internet service provider and discovered that

the IP address associated with the computer was assigned to James Taylor in

Birmingham, Alabama. A magistrate judge in the Northern District of Alabama

then authorized a search warrant for Taylor’s residence, where the FBI seized

Taylor’s laptop, hard drive, and USB drive. After analyzing the hardware twice,

the FBI found what it was looking for.

       Steven Smith’s Playpen activities were discovered in a nearly identical way.

As in Taylor’s case, the NIT revealed that someone had used Smith’s computer

and IP address to log into Playpen. Based on the NIT data, the FBI subpoenaed



3 The warrant also explained that the NIT would send the following information: the unique
identifier that distinguishes the data on the host computer from that of other computers, the type
of operating system the host computer is running, whether the NIT has already been downloaded
to the host computer, an active operating system username, and a Media Access Control address.

                                                9
             Case: 17-14915     Date Filed: 08/28/2019   Page: 10 of 56


records from an internet service provider and used that information to secure a

warrant from a magistrate judge in the Northern District of Alabama, allowing

officers to search Smith’s residence in Albertville, Alabama. The search revealed

child-pornography images on a thumb drive. After arresting Smith, the officers

obtained a search warrant for his office and seized his work computer, which also

contained child pornography.

      Taylor and Smith were charged with receiving child pornography under 18

U.S.C. § 2252A(a)(2) and with possessing and accessing child pornography with

the intent to view it under 18 U.S.C. § 2252A(a)(5)(B) & (b)(2). They both moved

to suppress the evidence against them, asserting, as relevant here, that the NIT

warrant violated the Fourth Amendment, Federal Rule of Criminal Procedure

41(b), and the Federal Magistrates Act, 28 U.S.C. § 636(a), and, accordingly, that

the seized images should be suppressed as fruit of the poisonous tree. The district

court in each case denied the motion to suppress. Both courts agreed that the NIT

warrant violated the Fourth Amendment—and was thus void—but declined to

suppress the evidence on the ground that the searches, and the resulting seizures,

fell within the good-faith exception to the exclusionary rule. Both defendants

appealed, and their cases were consolidated for review and decision.




                                         10
               Case: 17-14915       Date Filed: 08/28/2019      Page: 11 of 56


                                               II

       All here agree that the NIT’s extraction and transmission of Taylor’s and

Smith’s information was a “search” within the meaning of the Fourth Amendment.

U.S. Const. amend. IV. 4 All likewise agree that no exigency or other exception

exempted the FBI from the usual requirement to obtain a search warrant. See

United States v. Cooks, 920 F.3d 735, 741 (11th Cir. 2019) (“[W]arrantless

searches are presumptively unreasonable, ‘subject only to a few specifically

established and well-delineated exceptions.’” (quoting Katz v. United States, 389
U.S. 347, 357 (1967))). There, the agreement ends. The parties vigorously dispute

whether the NIT warrant was valid and, if not, whether (and to what extent) that

fact should bear on the admissibility of the evidence found. Accordingly, we are

faced with the following issues, each with its own twists and turns: (1) Did the NIT

warrant violate Federal Rule of Criminal Procedure 41(b) and, if so, did it likewise




4 That Taylor and Smith used Tor to download child pornography is important because it takes
this case out of third-party-doctrine land. See Smith v. Maryland, 442 U.S. 735 (1979). Instead
of traveling along the equivalent of “public highways” (by browsing the open internet) or leaving
the equivalent of a calling card at each website visited (as with a normal internet search), Tor
users purposefully shroud their browsing, such that they have a reasonable expectation of privacy
in their online “movements.” See United States v. Davis, 785 F.3d 498, 507 (11th Cir. 2015)
(explaining that the Fourth Amendment’s protections apply where an individual has exhibited “a
subjective expectation of privacy” that society recognizes as reasonable (citation omitted)).


                                               11
               Case: 17-14915       Date Filed: 08/28/2019       Page: 12 of 56


violate the Fourth Amendment? And (2) if the NIT warrant did run afoul of the

Fourth Amendment, does the exclusionary rule apply? 5

                                                A

                                                1

       Federal Rule of Criminal Procedure 41(b), titled “Venue for a Warrant

Application,” both outlines the situations in which a magistrate judge may issue a

warrant for a search within her district and specifies the more limited

circumstances in which she may issue a warrant for a search outside her district.

With respect to the former, Rule 41(b)(1) states that “a magistrate judge with

authority in the district . . . has authority to issue a warrant to search for and seize a

person or property located within the district.” Fed. R. Crim. P. 41(b)(1). It is

undisputed, though, that the NIT warrant sought authority to search for information

outside the territorial confines of the Eastern District of Virginia. And the parties

agree that, for present purposes, Rule 41(b)(4)—which authorizes “tracking

device” warrants—is the only provision that could have empowered the magistrate

judge to authorize the specific out-of-district search in this case. That rule permits

a magistrate “to issue a warrant to install within the district a tracking device” to


5 In reviewing a district court’s denial of a motion to suppress, we review factual findings for
clear error and the application of law to those facts de novo. United States v. Ramirez, 476 F.3d
1231, 1235 (11th Cir. 2007). Where, as here, the facts are undisputed, we simply review the
legality of a search de novo. United States v. Phillips, 834 F.3d 1176, 1179 (11th Cir. 2016).


                                                12
               Case: 17-14915       Date Filed: 08/28/2019       Page: 13 of 56


“track the movement of a person or property located within the district, outside the

district, or both.” Fed. R. Crim. P. 41(b)(4) (emphasis added). 6 Accordingly, the

NIT warrant complies with Rule 41(b) only if we conclude that it was issued in

accordance with subsection (b)(4). 7

       We find two mismatches—one formal (but telling) and the other substantive.

Initially, as a matter of form, although the government now defends the NIT

warrant on a tracking-device basis, it conspicuously didn’t seek the warrant under

Rule 41(b)(4). Tracking-device warrants issued under subsection (b)(4) are

generally requested pursuant to a specialized “Application for a Tracking

Warrant.” 8 Here, though, the FBI seems to have sought the NIT warrant under

Rule 41(b)(1)’s general provision for warrants authorizing in-district searches. The

warrant application’s cover sheet represented that the FBI wished to search

property “located in the Eastern District of Virginia,” and neither the application

nor the accompanying affidavit mentioned the term “tracking device” or otherwise

indicated that the application sought authorization under subsection (b)(4). The



6 As it turns out, Rule 41(b) has since been amended to add a provision—subsection (b)(6)—for
remote electronic searches of the sort at issue in this case. See infra Section II.B.2.
7No court of appeals has found that the NIT warrant fits within the tracking-device exception,
although this argument has persuaded a few district courts. See United States v. Taylor, 250 F.
Supp. 3d 1215, 1222–23 (N.D. Ala. 2017) (compiling district and appellate court holdings on
NIT-warrant searches).
8 See, e.g., Administrative Office of U.S. Courts, Criminal Forms AO 102 (2009) & AO 104
(2016), http://www.uscourts.gov/forms/criminal-forms (last visited Apr. 26, 2019).

                                               13
             Case: 17-14915    Date Filed: 08/28/2019    Page: 14 of 56


government’s revisionism on appeal—invoking Rule 41(b)(4) to defend what was,

by all accounts, a Rule 41(b)(1) application—undermines its position that the

Rule’s tracking-device provision sanctions the NIT warrant.

      Moreover, and in any event, we reject the government’s tracking-device

argument on the merits. For Rule 41 purposes, a “tracking device” is “an

electronic or mechanical device which permits the tracking of the movement of a

person or object.” 18 U.S.C. § 3117(b); see also Fed. R. Crim. P. 41(a)(2)(E)

(explaining that “‘[t]racking device’ has the meaning set out in 18 U.S.C. §

3117(b)”). The government contends that the NIT constitutes a tracking device

because “just as a GPS tracker attached to a car will send a receiver coordinates or

other signals with locational information, the NIT augmented the content of

Playpen and sent locational information back to a government-controlled

computer.” Br. of Appellee at 15.

      We disagree. The NIT didn’t reveal “locational information” at all—it

didn’t even send a locational snapshot, let alone the type of ongoing, GPS-

coordinate transmissions that would “permit[] the tracking of the movement of a

person or object” within the meaning of Rule 41(b)(4). Rather, the NIT performed

a one-time extraction of non-locational information—including a computer’s IP

address, username, and other identifying material—which it transmitted to the FBI.

Of course, the identifying information that the NIT extracted and sent was then


                                         14
               Case: 17-14915        Date Filed: 08/28/2019        Page: 15 of 56


traced to a physical address using an internet service provider’s records, but only in

the same way that a person’s name might be traced to a physical address using a

phone book. In other words, that the FBI eventually used the NIT-transmitted

information to discover additional facts that, in turn, enabled it to then determine a

Playpen user’s location in no way transformed the initial information transmittal

into “tracking.” 9

       To be clear, it’s not just that the NIT isn’t exactly a tracking device—it’s

that it’s exactly not a tracking device. A GPS tracker stuck to the bottom of a car

can’t tell you the car’s make and model, its owner, or its place of registration—but

it can tell you whether the car is parked at Starbucks or cruising down I-20. By

contrast, the NIT malware can and did transmit the equivalent of a computer’s

name, to whom it was registered, and other identifying information—but it didn’t

(and couldn’t) reveal whether the computer was at the owner’s home or office, at

Starbucks, or in the car on the move. In short, while a tracking device transmits




9 The government also points out that the NIT was deployed from a computer in the Eastern
District of Virginia—which, it says, is the equivalent of a tracking device being “installed within
the district.” But a GPS tracker that is physically attached to an item within the territorial
confines of a particular district is clearly “install[ed] within” that district. By contrast, the NIT
software, although deployed and activated from a government computer in the Eastern District of
Virginia, was not “installed within” that district—it was installed on suspects’ computers outside
of the district.


                                                 15
               Case: 17-14915        Date Filed: 08/28/2019       Page: 16 of 56


location but not identifying information, the NIT sent identifying information but

not location. 10

       To sum up, we hold that the NIT is not a “tracking device” within the

meaning of Federal Rule of Criminal Procedure 41(b), and we reject the

government’s post hoc attempts to classify it as such. Because the NIT warrant

was not authorized by any of Rule 41(b)’s applicable subsections, the warrant

violated the Rule.

                                                 2

       So, what effect? While constitutional violations may merit suppression—

more on that later—mere “technical noncompliance” with a procedural rule results

in the exclusion of evidence only when (1) “there was ‘prejudice’ in the sense that

the search might not have occurred or would not have been so abrasive if the rule

had been followed,” or (2) “there is evidence of intentional and deliberate

disregard of a provision in the Rule.” United States v. Williams, 871 F.3d 1197,

1203 (11th Cir. 2017) (citation omitted).

       Which do we have here—a constitutional violation or just a technical one?

The government says that the violation in this case was merely technical because



10If the term “tracking device” included every gadget capable of acquiring and transmitting
information that could somehow, in some way, aid in identifying a person’s location, the term
would be unimaginably broad, including any phone or camera capable of sending a photo, as
images of buildings, street signs, or other landmarks can surely be used to identify a location.

                                                16
              Case: 17-14915     Date Filed: 08/28/2019   Page: 17 of 56


Rule 41(b) is just a venue provision—it has nothing to do with a magistrate’s

power or jurisdiction. The government points out, for instance, that as of 2016,

Rule 41(b) is no longer titled “Authority to Issue a Warrant,” but rather “Venue for

a Warrant Application.” See Fed. R. Crim. P. 41(b). And, the argument goes, if

Rule 41(b) is an ordinary venue provision, a breach of its provisions would not rise

to the level of a constitutional violation.

      Fair enough. As we’ve recently been at pains to emphasize—following the

Supreme Court’s lead—not every mandatory proclamation or prohibition creates a

jurisdictional bar, and we are loath to “jurisdictionalize” issues unnecessarily. See,

e.g., Orion Marine Constr., Inc. v. Carroll, 918 F.3d 1323, 1328–29 (11th Cir.

2019); Sec’y, U.S. Dep’t of Labor v. Preston, 873 F.3d 877, 881–82 (11th Cir.

2017). Here, though, jurisdiction is squarely in play: While Rule 41(b) itself may

address only venue, the statute behind the rule—the Federal Magistrates Act, 28

U.S.C. § 636—imposes clear jurisdictional limits on a magistrate judge’s power.

Section 636(a) states that magistrate judges “shall have within [their] district[s]”

the “powers . . . conferred . . . by law or by the Rules of Criminal Procedure.” 28

U.S.C. § 636(a)(1) (emphasis added). Because no one contends that any law or

Rule other than Rule 41(b) gave the magistrate judge the authority to issue the NIT

warrant in this case, when the magistrate issued the warrant outside of Rule 41(b)’s

ambit, she necessarily transgressed the limits of her jurisdiction.


                                              17
               Case: 17-14915    Date Filed: 08/28/2019    Page: 18 of 56


      We aren’t breaking any new ground here. As now-Justice Gorsuch

explained during his tenure on the Tenth Circuit, § 636(a) “expressly—and

exclusively—refers to the territorial scope of a magistrate judge’s power to

adjudicate” and, further, is “found in Title 28 of the U.S. Code—the same title as

the statutes that define a district court’s jurisdiction.” United States v. Krueger,

809 F.3d 1109, 1122 (10th Cir. 2015) (Gorsuch, J., concurring). Or, as the Ninth

Circuit put it, “federal magistrates are creatures of [§ 636(a)], and so is their

jurisdiction.” N.L.R.B. v. A-Plus Roofing, Inc., 39 F.3d 1410, 1415 (9th Cir. 1994);

see also United States v. Hazlewood, 526 F.3d 862, 864 (5th Cir. 2008) (“In the

Federal Magistrates Act, 28 U.S.C. § 636, Congress conferred jurisdiction to

federal magistrate[]judge[s].”). Thus, as § 636(a) is the sole source of a magistrate

judge’s warrant authority, a warrant issued in defiance of its jurisdictional

limitations is void—“no warrant at all.” Krueger, 809 F.3d at 1118 (Gorsuch, J.,

concurring).

      To be fair, Krueger was an easier case—there, a magistrate judge in one

district purported to authorize a search in an adjacent district, in which she clearly

had no jurisdiction. The magistrate judge here, by contrast, issued a warrant

purporting to allow a search of computers “wherever located”—which, of

necessity, included her own district. But the fact that the warrant in its overbreadth

happened to sweep in the Eastern District of Virginia along with the rest of the


                                           18
               Case: 17-14915        Date Filed: 08/28/2019       Page: 19 of 56


nation doesn’t cure the fact that it was issued outside of the magistrate judge’s

statutorily prescribed (and proscribed) authority in the first place. Indeed, the idea

that a warrant may be issued partially from a place of statutorily-granted authority

and partially from the great beyond (with one foot inside and one foot outside the

lines, so to speak) strikes us as nonsensical. Rather, it seems to us that a magistrate

judge must act either pursuant to the authority granted her by statute or not, and

thus have the authority either to issue a warrant (in toto) or not. 11

       Because the NIT warrant was void at issuance, the ensuing search was

effectively warrantless and therefore—because no party contends that an exception

to the presumptive warrant requirement applies here—violative of the Fourth

Amendment. Accord United States v. Werdene, 883 F.3d 204, 214 (3d Cir.), cert.

denied, 139 S. Ct. 260 (2018); United States v. Horton, 863 F.3d 1041, 1050 (8th




11 Nor do we see a persuasive case for “severing” the NIT warrant, so to speak, along
jurisdictional lines—such that it might be deemed valid in the Eastern District of Virginia, even
if invalid everywhere else, and thus not void ab initio and in toto (to really pour on the Latin).
We are aware, of course, that several courts have held that a warrant can be severed along what
might loosely be called subject-matter lines—i.e., with respect to probable cause or particularity.
See, e.g., United States v. George, 975 F.2d 72, 79 (2d Cir. 1992) (“When a warrant is severed
(or redacted) the constitutionally infirm portion—usually for lack of particularity or probable
cause—is separated from the remainder and evidence seized pursuant to that portion is
suppressed; evidence seized under the valid portion may be admitted.”). But the flaws in the two
situations, it seems to us, are fundamentally different. Subject-matter severance addresses an
error made by a properly empowered official; the error that plagues the NIT warrant is more
fundamental—it implicates the magistrate judge’s power to act in the first instance.


                                                19
               Case: 17-14915       Date Filed: 08/28/2019       Page: 20 of 56


Cir. 2017), cert. denied, 138 S. Ct. 1440 (2018); United States v. Henderson, 906
F.3d 1109, 1116 (9th Cir. 2018), cert. denied, 139 S. Ct. 2033 (2019). 12

                                               B

       So the search carried out under the NIT warrant violated not just Rule 41 but

also the Fourth Amendment. But again: What effect? At last we come to the

question at the heart of the remedy that Taylor and Smith seek. Can the good-faith

exception to the exclusionary rule apply in a situation like this, where officers rely

on a warrant that is later determined to have been void ab initio? And more

specifically, does the good-faith exception apply in the particular circumstances of

this case?

                                               1

       The “exclusionary rule”—which operates to bar the admission of evidence

obtained in violation of the Fourth Amendment—appears nowhere in the

Constitution’s text. It is, the Supreme Court has said, not “a personal


12The government also contends—in nearly identical terms in both cases—that “[b]ecause the
search of Taylor’s [and Smith’s] computer[s] would have been valid if a magistrate judge in the
Northern District of Alabama had signed the NIT Warrant, any Rule 41(b) violation did not
cause [them] prejudice” and suppression is not necessary. Br. of Appellee at 34 (emphasis
added) (Taylor); see also Br. of Appellee at 29 (Smith). “Taylor [and Smith] suffered no more
of an intrusion of [their] privacy,” the government contends, “than [they] would have if the FBI
had searched [their] computer[s] under a valid warrant.” Br. of Appellee at 31 (Taylor); see also
Br. of Appellee at 28 (Smith). No. Had the magistrate judge in the Eastern District of Virginia
acted within her jurisdiction, the warrant could not have extended to Alabama and the FBI would
not have identified Taylor or Smith, nor would it have had probable cause to apply for a second
warrant to search their homes.


                                               20
               Case: 17-14915       Date Filed: 08/28/2019       Page: 21 of 56


constitutional right,” but rather a “judicially created” remedy, whose purpose is to

“deter future Fourth Amendment violations” and “compel respect for the

constitutional guaranty.” Davis v. United States, 564 U.S. 229, 236–37, 238

(2011) (citation omitted). This remedy, however, doesn’t follow automatically;

society must swallow the “bitter pill” of suppression when necessary, id. at 238,

but only when the “benefit” of exclusion outweighs its “substantial social costs,”

Illinois v. Krull, 480 U.S. 340, 352–53 (1987). The dual pillars of the exclusion

decision, the Supreme Court recently emphasized, are deterrence and culpability:

“Police practices trigger the harsh sanction of exclusion only when they are

deliberate enough to yield ‘meaningfu[l]’ deterrence, and culpable enough to be

‘worth the price paid by the justice system.’” Davis, 564 U.S. at 240 (alteration in

original) (quoting Herring v. United States, 555 U.S. 135, 144 (2009)); see also id.

(suppression not warranted because officer did not act “deliberately, recklessly, or

with gross negligence”).

       The good-faith exception is a “judicially created exception to this judicially

created rule.” Id. at 248. 13 In United States v. Leon, the Supreme Court explained


13Although “good faith” is most often framed as an “exception” to the exclusionary rule, it is
probably more accurately described as a reason for declining to invoke the exclusionary rule in
the first place. Compare, e.g., Davis, 564 U.S. at 238 (“The Court has over time applied this
‘good-faith’ exception across a range of cases.” (emphasis added)), with, e.g., id. at 239 (“The
question in this case is whether to apply the exclusionary rule when the police conduct a search
in objectively reasonable reliance on binding judicial precedent.” (emphasis added)), and
Herring v. United States, 555 U.S. 135, 139 (2009) (characterizing the question presented as


                                               21
               Case: 17-14915       Date Filed: 08/28/2019      Page: 22 of 56


that exclusion is not warranted when police act “in objectively reasonable reliance”

on a subsequently invalidated search warrant—in other words, when they act in

“good faith.” 468 U.S. 897, 922 (1984). “‘[O]ur good-faith inquiry is confined to

the objectively ascertainable question whether a reasonably well trained officer

would have known that the search was illegal’ in light of ‘all of the

circumstances.’” Herring, 555 U.S. at 145 (quoting Leon, 468 U.S. at 922 n.23).

       To date, the Supreme Court has applied the good-faith exception when,

among other things, officers reasonably relied on a warrant that was later deemed

invalid for lack of probable cause, see Leon, 468 U.S. at 922, on a warrant that

erroneously appeared outstanding due to an error in a court or police database, see

Arizona v. Evans, 514 U.S. 1, 4 (1995); Herring, 555 U.S. at 137, on a statute that

was later deemed unconstitutional, see Krull, 480 U.S. at 352–53, and on a judicial

decision that was later overruled, Davis, 564 U.S. at 232. The Supreme Court

hasn’t, however, directly addressed the particular question before us today—

whether the good-faith exception can be applied to a search conducted in reliance

on a warrant that was void from the outset.

       Taylor and Smith insist that the void-voidable distinction is critical.

Reliance on a voidable warrant—issued in error, perhaps, but by a judge with


“whether the exclusionary rule should be applied” when officers act in reasonable reliance on a
negligent police database error (emphasis added)).


                                              22
               Case: 17-14915   Date Filed: 08/28/2019    Page: 23 of 56


jurisdiction to act—is different, they contend, from reliance on a warrant that was

void from the get-go. Because the latter is—as we’ve agreed—“no warrant at all,”

Taylor and Smith insist that reliance on it can’t provide an exception to the

exclusionary rule. This is so, they continue, because the “heart of the good faith

exception is [] officers’ reliance on a neutral third party’s actions within the scope

of the third party’s authority.” Br. of Appellant Taylor at 29; Br. of Appellant

Smith at 27.

      There is a certain logic to this argument: In fact, there was never a valid

warrant, so the search was illegal all along. What matters for exclusionary-rule

and good-faith purposes, though, isn’t the validity of the warrant “in fact,” but

rather the validity of the warrant as it would have reasonably appeared to an officer

tasked with executing it. The appropriate question, therefore, is whether, from the

perspective of a reasonable officer, there is any difference—for deterrence or

culpability purposes—between the warrant issued in this case and the warrants

issued in Leon, Evans, and Herring?

      We don’t think so. The exclusionary rule is concerned with deterring officer

misconduct and punishing officer culpability—not with setting judges straight. See

Herring, 555 U.S. at 142 (observing that the “exclusionary rule was crafted to curb

police rather than judicial misconduct”). Viewed from an officer’s perspective,

relying on a facially valid warrant that, as it turns out, was void from the beginning


                                          23
              Case: 17-14915     Date Filed: 08/28/2019   Page: 24 of 56


is no different from relying on a facially valid warrant that, for instance, was later

deemed improper based on a dubious determination of probable cause, see Leon,
468 U.S. at 925–26, or appeared outstanding thanks only to a database error, see

Herring, 555 U.S. at 136–37. So long as an officer could reasonably have thought

that the warrant was valid, the specific nature of the warrant’s invalidity is

immaterial.

      In so holding, we join every court of appeals to consider the question, all of

which have agreed that the good-faith exception applies—and the exclusionary

rule doesn’t—in a situation like this. See United States v. Eldred, No. 17-3367-cv,

2019 WL 3540415, at *8 (2d Cir. Aug. 5, 2019); United States v. Ganzer, 922 F.3d
579, 587–90 (5th Cir.), petition for cert. filed, No. 19-5339 (2019); United States v.

Moorehead, 912 F.3d 963, 971 (6th Cir.), petition for cert. filed, No. 19-5444

(2019); Werdene, 883 F.3d at 216–17; United States v. McLamb, 880 F.3d 685,

691 (4th Cir.), cert. denied, 139 S. Ct. 156 (2018); United States v. Kienast, 907
F.3d 522, 527–28 (7th Cir. 2018), cert. denied, 139 S. Ct. 1639 (2019); Henderson,
906 F.3d at 1118; United States v. Levin, 874 F.3d 316, 323–24 (1st Cir. 2017);

Horton, 863 F.3dat 1050; United States v. Workman, 863 F.3d 1313, 1319 (10th

Cir. 2017), cert. denied, 138 S. Ct. 1546 (2018). As the Sixth Circuit summarized,

“[t]he good-faith exception is not concerned with whether a valid warrant exists,

but instead asks whether a reasonably well-trained officer would have known that a


                                          24
             Case: 17-14915      Date Filed: 08/28/2019    Page: 25 of 56


search was illegal.” Moorehead, 912 F.3d at 968. The Third Circuit similarly

explained the “fundamental flaw” in the argument like the one that Taylor and

Smith make here: “[I]t does not appreciate the distinction between the validity of

the warrant and the deterrence rationale of the exclusionary rule and the good-faith

exception.” Werdene, 883 F.3d at 216.

      In light of the exclusionary rule’s purpose of deterring culpable police

misconduct, there is no reason to distinguish between good-faith reliance on a void

warrant and any other warrant later deemed defective. We thus hold that the good-

faith exception to the exclusionary rule can apply when police officers reasonably

rely on a warrant later determined to have been void ab initio.

                                           2

      Finally, then, to this particular case: Having determined that the good-faith

exception can apply in situations involving void warrants, the question remains

whether the exception should apply to the cases before us today. In Leon, the

Supreme Court laid out several situations in which the good-faith exception should

not apply: (1) where the magistrate judge was misled by information in a warrant

application that the applicant knew was false or would have known was false but

for a reckless disregard of the truth; (2) where the magistrate “wholly abandoned”

her judicial role; (3) where the affidavit supporting the warrant application was “so

lacking in indicia of probable cause as to render official belief in its existence


                                           25
             Case: 17-14915     Date Filed: 08/28/2019   Page: 26 of 56


entirely unreasonable”; or (4) where the warrant was “so facially deficient” that

officers couldn’t have reasonably presumed it to be valid. 468 U.S. at 923.

      Here, Taylor and Smith contend—and the dissent agrees—that the

magistrate was, within the meaning of Leon, “misled by information” in the

application that the FBI officers knew, or should have known, to be false. The face

of the application, they say, prominently represented that the “property to be

searched” was “located in the Eastern District of Virginia” and, more specifically,

asserted (in the incorporated Attachment A) that the Playpen server was “located at

a government facility in the Eastern District of Virginia.” Br. of Appellant Taylor

at 42; Br. of Appellant Smith at 41. It wasn’t until page 29 of Agent Macfarlane’s

31-page affidavit, Taylor and Smith say, that the application finally acknowledged

that the NIT would search computers “wherever located.” Br. of Appellant Taylor

at 42; Br. of Appellant Smith at 41. This approach, they contend, shows that the

FBI intentionally misled the magistrate judge and belies any claim to good-faith

reliance.

      In responding that the good-faith exception should apply, the government

begins with the contention that there is no deterrent benefit to exclusion here

because Rule 41 was recently amended to add a new subsection to cover remote-

access warrants to search electronic storage both within and outside of a magistrate




                                          26
               Case: 17-14915        Date Filed: 08/28/2019       Page: 27 of 56


judge’s district—i.e., precisely the sort of search at issue in this case. 14 But that

argument cuts both ways. On the one hand, it indicates that we needn’t necessarily

deter this particular type of search on a going-forward basis. On the other, the

recent amendment of Rule 41 to allow remote-access search warrants underscores

that Rule 41(b) did not permit these warrants at the time the FBI deployed the NIT.

       Even so, we find no indication that the FBI officers sought to deceive the

magistrate judge or otherwise acted culpably or in a way that necessitates

deterrence—and certainly no indication of the sort of “deliberate[], reckless[], or .

. . gross[ly] negligen[t]” conduct that the Supreme Court has recently highlighted

as the focus of the exclusionary-rule/good-faith inquiry. Davis, 564 U.S. at 240;

see also Herring, 555 U.S. at 144; Krull, 480 U.S. at 352–53. While the NIT-

warrant application was perhaps not a model of clarity, it seems clear to us that the

officers did the best they could with what they had—a general application form

that was perhaps ill-suited to the complex new technology at issue. 15 It is true, as


14Rule 41(b)(6) now states in relevant part: “[A] magistrate judge with authority in any district
where activities related to a crime may have occurred has authority to issue a warrant to use
remote access to search electronic storage media and to seize or copy electronically stored
information located within or outside that district if . . . the district where the media or
information is located has been concealed through technological means.”
15In concluding that the officers intended to “hoodwink” the magistrate judge, the dissent relies
heavily on DOJ’s proposals to amend Rule 41 to better address “remote searches for ‘crimes
involving Internet anonymizing technology.’” Dissenting Op. at 37–38, 46 (quoting Letter from
Mythili Raman, Acting Assistant Att’y Gen., to Hon. Reena Raggi, Chair, Advisory Comm. on
the Crim. Rules (Sept. 18, 2013)). Even setting aside the dubious proposition that knowledge of
communications between the “highest ranking officials in the Criminal Division” and Federal

                                                27
               Case: 17-14915      Date Filed: 08/28/2019       Page: 28 of 56


Taylor and Smith emphasize, that the face of the pre-printed warrant application

stated that “the property to be searched” was “located in the Eastern District of

Virginia.” It is also true that Attachment A, which described the target property,

reported that the Playpen server was “located at a government facility in the

Eastern District of Virginia.” That being said, there were indications that the FBI

was seeking more broad-ranging search authority. As already noted, the case

caption referred generally to “COMPUTERS THAT ACCESS” Playpen.

Somewhat more clearly, Attachment A explained that the NIT would be “deployed

on” the Playpen-operating server located in the Eastern District of Virginia as a

means of “obtaining information” from “activating computers,” defined as

computers “of any user or administrator who logs into” the Playpen site. Finally,

and most importantly—if a bit more obscurely than might have been ideal—Agent

Macfarlane’s affidavit stated that “the NIT may cause an activating computer—

wherever located—to send” identifying information to the FBI.

       So, was the warrant application here perfect? Not close. But does it

evidence “chicanery,” “duplicity,” and “gamesmanship”? See Dissenting Op. at


Rules Advisory Committee Chairs can be imputed downstream to line-level law-enforcement
officers, see Dissenting Op. at 38–39, these communications in no way demonstrate that the
warrant application here was made in bad faith. We see no benefit to deterring officers from
attempting to describe cutting-edge countermeasures using the forms and resources at their
disposal while department heads simultaneously seek to amend the rules to better address
advancing technology. Cf. Eldred, 2019 WL 3540415, at *7; McLamb, 880 F.3d at 691. The
dissent’s argument to the contrary is based entirely on speculation about what different
government actors could have known.

                                              28
               Case: 17-14915        Date Filed: 08/28/2019       Page: 29 of 56


16, 25. It doesn’t. We conclude that, in their totality, the application and affidavit

sufficiently disclosed the bounds of the intended search. In light of the square-

peg/round-hole issue that they faced, the officers did what we would hope and

expect—they fully disclosed the mechanics of the intended search, left the

constitutional call to the magistrate judge, and acted in reasonable reliance on the

resulting warrant. 16 As already explained, the “exclusionary rule was crafted to

curb police rather than judicial misconduct.” Herring, 555 U.S. at 142. Because

we don’t find the officers’ behavior here culpable and see no deterrent value in

suppressing the evidence found on Taylor’s and Smith’s computers, we find that

the good-faith exception to the exclusionary rule applies in this case.

       AFFIRMED.




16 To the extent that the dissent suggests that officers seeking a search warrant have an
affirmative obligation to “flag” potential legal issues in their application, we must respectfully
disagree. See, e.g., Dissenting Op. at 39–40 (stating that the officers here “should have known . .
. that the magistrate’s jurisdiction to issue the warrant was in doubt” and that they “had an
obligation to flag [this] for the magistrate”). Law-enforcement officers have a duty to lay out
facts—including jurisdictional facts—for reviewing courts, not to anticipate and articulate
possible legal hurdles. The warrant application here, particularly when read in conjunction with
Agent Macfarlane’s detailed 30-plus-page affidavit, adequately—if imperfectly—lays out the
facts. See, e.g., Levin, 874 F.3d at 323 (determining that there was “no benefit in deterring” the
government from “turn[ing] to the courts for guidance” when faced with a novel legal question
such as whether the NIT warrant could properly issue).


                                                29
               Case: 17-14915        Date Filed: 08/28/2019        Page: 30 of 56


TJOFLAT, Circuit Judge, concurring in part and dissenting in part: 1

       As the majority points out, we are far from the first court to consider

whether the NIT warrant passes constitutional muster. I agree with the majority

that it does not. The majority also adds its voice to the unanimous chorus of ten

other courts of appeals who have found that, regardless of any constitutional

infirmity, the exclusionary rule should not apply. On this point, I must respectfully

dissent.

       The evidence obtained as a result of the NIT warrant should be suppressed

because the law enforcement officials who sought the warrant are not entitled to

the good faith exception. The officials knew or should have known that there was

an issue with jurisdiction and that the search would occur outside the district. Yet,

the officials told the magistrate repeatedly that the search would take place in the

district. 2 If the law condones this conduct, it makes a mockery of the warrant

process.

                                                 I.

       First, some background on the exclusionary rule. The purpose of the

exclusionary rule “is to deter future Fourth Amendment violations.” Davis v.




       1I concur in all of the majority opinion except for part II.B.2.
       2 The only reference to a search that potentially would occur outside the district comes
buried on page 29 of the 31-page affidavit after repeated representations by the officers that the
search would take place within the district. See infra part III.
                                                30
              Case: 17-14915     Date Filed: 08/28/2019    Page: 31 of 56


United States, 564 U.S. 229, 236–37 (2011). But the point is “to deter police

misconduct rather than to punish the errors of judges and magistrates.” United

States v. Leon, 468 U.S. 897, 916 (1984).

      Courts look to all the officials involved in the warrant process, including

those who sought the warrant in the first place. Id. at 923 n.24 (“It is necessary to

consider the objective reasonableness, not only of the officers who eventually

executed a warrant, but also of the officers who originally obtained it or who

provided information material to the probable-cause determination.”). In this case,

the officials who sought the warrant include, at least, the FBI agent who submitted

the warrant application and the Assistant U.S. Attorney who reviewed it.

      Whether to invoke the exclusionary rule turns largely on “the flagrancy of

the police misconduct.” See id. at 911; see also Herring v. United States, 555 U.S.
135, 143 (2009). Courts ask whether law enforcement officials knew or should

have known that their conduct was unconstitutional. See Herring, 555 U.S. at 143

(citing Illinois v. Krull, 480 U.S. 340, 348–49 (1987)).

      Their conduct is evaluated under an objective reasonableness standard:

“whether a reasonably well trained officer would have known that the search was

illegal in light of all of the circumstances,” including this “particular officer’s

knowledge and experience.” Id. at 145 (quotation omitted). This standard




                                           31
             Case: 17-14915     Date Filed: 08/28/2019   Page: 32 of 56


“requires officers to have a reasonable knowledge of what the law prohibits.”

Leon, 468 U.S. at 919 n.20.

      If, under this standard, courts determine that law enforcement’s conduct was

deliberate, reckless, or grossly negligent, exclusion is likely warranted. Davis, 564
U.S. at 238. Alternatively, if law enforcement reasonably relied on a warrant,

Leon, 468 U.S. at 922, or on binding judicial precedent, Davis, 564 U.S. at 249–50,

exclusion is not warranted. This is the so-called good faith exception, and it makes

sense: if law enforcement acted in objectively reasonable reliance, the conduct was

not culpable—i.e., it wasn’t deliberate, reckless, or grossly negligent—so there is

no misconduct to deter.

      That does not mean that whenever law enforcement obtains a warrant, the

good faith exception applies. For example, if law enforcement officials misled the

magistrate in the warrant application with material information that they knew or

should have known was false, they are not entitled to good faith. Leon, 468 U.S. at

923 (“Suppression therefore remains an appropriate remedy if the magistrate or

judge in issuing a warrant was misled by information in an affidavit that the affiant

knew was false or would have known was false except for his reckless disregard of

the truth.”). That is what happened here.

      There is no question that law enforcement made a false representation in the

NIT warrant application. On the application, the FBI agent told the magistrate, in


                                         32
               Case: 17-14915   Date Filed: 08/28/2019   Page: 33 of 56


no uncertain terms, that the property to be searched would be “located in the

Eastern District of Virginia.” Of course, it is “undisputed” that the search did not

take place within the district. Maj. Op. at 12. Thus, the issue is whether the

officials seeking the warrant made this false representation deliberately or

recklessly. This issue turns on what a reasonable officer standing in the shoes of

the officials in this case knew or should have known. For this determination, we

must consider the totality of the circumstances.

                                         II.

                                         A.

      When the totality of the circumstances is considered, I have little doubt that

a reasonable FBI agent and federal prosecutor should have known there was a

jurisdictional problem. See United States v. Martin, 297 F.3d 1308, 1318 (11th

Cir. 2002) (holding that courts “can look beyond the four corners of the affidavit

and search warrant to determine whether” the good faith exception applies).

Specifically, the Justice Department’s efforts to change the Federal Rules of

Criminal Procedure in the wake of a similar failed FBI warrant application in

Texas should have made it clear that jurisdiction would likely be an issue with the

NIT warrant.

      In 2013—two years before the warrant application in this case—the FBI

applied to a magistrate judge in Texas for a strikingly similar warrant. See In re


                                          33
               Case: 17-14915        Date Filed: 08/28/2019       Page: 34 of 56


Warrant to Search a Target Comput. at Premises Unknown, 958 F. Supp. 2d 753,

755 (S.D. Tex. 2013). The FBI was attempting to identify “[u]nknown persons”

who committed bank fraud and identity theft using “an unknown computer at an

unknown location.” Id. The warrant sought authorization to “surreptitiously

install” software on the target computer that would extract certain information and

send it back to “FBI agents within this district.” Id.

       In a published decision, the magistrate denied the warrant application

because the search of the target computer would not take place within the district.

See id. at 756–58. The court explained its decision: “Since the current location of

the Target Computer is unknown, it necessarily follows that the current location of

the information on the Target Computer is also unknown. This means that the

Government’s application cannot satisfy the territorial limits of Rule 41(b)(1).” 3

Id. at 757. The same logic applies to the NIT warrant.

       Notably, unlike this case, the FBI addressed the jurisdictional issue in its

supporting affidavit to the Texas magistrate. See id. at 756. The FBI “readily

admit[ted] that the current location of the Target Computer [was] unknown,” but

nevertheless maintained that the search would comply with Rule 41(b)(1)

“‘because information obtained from the Target Computer will first be examined in


       3  The magistrate also found that the warrant did not satisfy any of the other territorial
limits of Rule 41(b), though it does not appear that the FBI claimed to satisfy any provision other
than Rule 41(b)(1). See id. at 756–58.
                                                34
              Case: 17-14915     Date Filed: 08/28/2019    Page: 35 of 56


this judicial district.’” Id. (quoting the FBI’s affidavit). The magistrate rightly

rejected the FBI’s argument, pointing out that it would “stretch the territorial limits

of Rule 41(b)(1)” to absurd lengths: “By the Government’s logic, a Rule 41

warrant would permit FBI agents to roam the world in search of a container of

contraband, so long as the container is not opened until the agents haul it off to the

issuing district.” Id. at 757.

      The point is that there was federal precedent addressing the precise

jurisdictional issue raised by the NIT warrant. Thus, it is not true, as several of our

sister circuits have suggested, that the jurisdictional issue was a “novel question

. . . for which there was no precedent on point.” United States v. Levin, 874 F.3d
316, 323 (1st Cir. 2017); see also United States v. McLamb, 880 F.3d 685, 691 (4th

Cir. 2018) (stating that officials seeking the NIT warrant were “[w]ithout judicial

precedent for reference”), cert. denied, 139 S. Ct. 156 (2018).

      Since the FBI sought the warrant in the Texas case, it seems to fair to say

that a reasonable FBI agent seeking a similar warrant should have been aware of

the issues presented by remote searches of unknown sources. Granted, the FBI is a

large organization, but the universe of people involved in these cutting-edge search

warrants designed to uncover anonymous computer users is surely much smaller.

Plus, we know that “the FBI consulted with attorneys at the . . . FBI’s Remote

Operations Unit” before applying for the warrant. McLamb, 880 F.3d at 689.


                                           35
               Case: 17-14915       Date Filed: 08/28/2019       Page: 36 of 56


Additionally, a reasonable federal prosecutor who did any research into the legal

issues raised by the NIT warrant should have come across the Texas case, so the

Assistant U.S. Attorney who reviewed the warrant should have known about it.

Thus, because of the Texas case, the officials applying for the NIT warrant should

have been aware that there was a potential problem with the magistrate’s

jurisdiction to issue the warrant.

       Of course, a magistrate’s decision in Texas, even in a published opinion, is

not binding precedent for a warrant application in Virginia. I do not suggest that

the Texas case foreclosed officials from applying for the NIT warrant. Prosecutors

and the FBI could honestly “believe that reasonable magistrate judges could differ

on the legality of the NIT.” United States v. Werdene, 883 F.3d 204, 218 n.12 (3d

Cir. 2018), cert. denied, 139 S. Ct. 260 (2018). For that reason, it would have been

perfectly acceptable for these officials to have applied for the NIT warrant and

explained to the magistrate why they believed there was jurisdiction. But it was

unacceptable to ignore the jurisdictional issue altogether—to repeatedly assert that

the search was within the district and fail to mention to the magistrate the problems

that led another judge to deny a substantially similar warrant. 4


       4  The Werdene court suggested that the Texas warrant is not analogous because it was
“significantly more invasive” than the NIT warrant. Werdene, 883 F.3d at 218 n.12. The more
invasive aspects of the Texas warrant are why the magistrate in that case found problems with
the particularity requirement and the constitutional standards for video surveillance. See In re
Warrant, 958 F. Supp. 2d at 758–61. Those aspects had nothing to do with the jurisdictional
analysis. See id. at 756–58. The jurisdictional analysis applies equally here.
                                               36
             Case: 17-14915     Date Filed: 08/28/2019    Page: 37 of 56


      Moreover, the Texas case was not an isolated occurrence. It had far-

reaching consequences that make it almost unthinkable that the officials seeking

the NIT warrant were unaware of the jurisdictional problem.

      Less than six months after the Texas decision, the Justice Department sent a

letter to the Advisory Committee on the Criminal Rules urging it to amend the

rules to allow for warrants like the one sought in the Texas case. Letter from

Mythili Raman, Acting Assistant Att’y Gen., to Hon. Reena Raggi, Chair,

Advisory Comm. on the Crim. Rules (Sept. 18, 2013). Specifically, the Justice

Department proposed amending “Rule 41 of the Federal Rules of Criminal

Procedure to update the provisions relating to the territorial limits for searches of

electronic storage media.” Id. The amendment would permit magistrate judges to

issue warrants for remote searches for “crimes involving Internet anonymizing

technologies.” Id. The letter cited the Texas case to justify the rule change. Id.

      While the committee considered the proposed amendment, the Justice

Department continued to advocate for the change and submitted several

memorandums defending the amendment. In one memo, dated about two months

before the NIT warrant, the Justice Department explained as an example that the

amendment would “ensure that a court is available” to issue warrants

“investigating members of a child pornography group” using “the Tor network[] to

hide from law enforcement.” Memorandum from David Bitkower, Deputy


                                          37
               Case: 17-14915        Date Filed: 08/28/2019       Page: 38 of 56


Assistant Att’y Gen., to Hon. Reena Raggi, Chair, Advisory Comm. on the Crim.

Rules (Dec. 22, 2014). These warrants would authorize “the use of the NIT” to

“identify the location of the individuals accessing the site.” Id. Sound familiar?

       Ultimately, the committee recommended adopting the amendment, which

became effective on December 1, 2016. Memorandum from Hon. Reena Raggi,

Chair, Advisory Comm. on Crim. Rules, to Hon. Jeffrey S. Sutton, Chair, Comm.

on Rules of Practice and Proc. (May 6, 2015). The Justice Department’s extensive

involvement in the rule change—including the two highest ranking officials in the

Criminal Division—makes it hard to accept that none of the Justice Department

officials involved in the NIT warrant was aware of the jurisdictional issue. 5

       The Justice Department had a number of connections to the NIT warrant.

First of all, there is the Assistant U.S. Attorney who reviewed the warrant

application. The FBI also “consulted with attorneys at the [Department’s] Child


       5  While the majority finds dubious the proposition that this knowledge could be imputed
to “downstream line-level law enforcement officers” and finds no deterrent effect in holding
such officers responsible for misleading magistrates regarding the jurisdictional defects in the
warrant application, Maj. Op. at 27 n.15, I disagree. I find it hard to believe that Assistant U.S.
Attorneys are not kept abreast of existing jurisdictional issues and the efforts their office is
taking to solve those issues. I also find it hard to believe that the “downstream line-level”
officers—who are doubtlessly experts in these technologies and techniques—were unaware of
the misleading nature of their statements of fact here. They repeatedly suggested in the affidavit
that a search would take place within a particular district when the true goal of the warrant was to
search any relevant computers, regardless of their location. Therefore, contrary to the majority’s
assertion that this argument is “based entirely on speculation about what different government
actors could have known,” id., I believe that the officers here should have known that they were
acting improperly, which triggers the exclusionary rule. See Herring, 555 U.S. at 143. The
burden should not rest on a magistrate to comb through a deceptively crafted and contradictory
affidavit to detect the true nature of the warrant request.
                                                38
               Case: 17-14915   Date Filed: 08/28/2019   Page: 39 of 56


Exploitation and Obscenity Section” before applying for the warrant. McLamb,
880 F.3d at 689. Significantly, as part of the same investigation of Playpen, the

FBI and the Justice Department applied for a wiretap order on the same day that

they applied for the NIT warrant. The wiretap order was to monitor the private

message and chat activity on Playpen. The affidavit supporting the wiretap

application included a thorough discussion of the NIT warrant. The same Assistant

U.S. Attorney who reviewed the NIT warrant applied for the wiretap order, along

with a trial attorney for the Department’s Child Exploitation and Obscenity

Section. And the Deputy Assistant Attorney General for the Criminal Division

approved the wiretap application. Between the Texas case and the rule change,

surely at least one of these officials should have known about the jurisdictional

issue.

         The Texas case and the DOJ-requested rule change show that a reasonable

officer in the shoes of the law enforcement officials seeking the warrant should

have known that there was a jurisdictional issue. To be clear, I’m not suggesting

that the officials should have known that the magistrate did not have jurisdiction to

issue the warrant. I’m suggesting that because of these circumstances, they should

have known that the magistrate’s jurisdiction to issue the warrant was in doubt—

that there was a potential problem with jurisdiction. And if they knew that there




                                         39
                Case: 17-14915       Date Filed: 08/28/2019        Page: 40 of 56


would be an issue with jurisdiction, they had an obligation to flag it for the

magistrate. 6

                                                B.

       It is also clear that the officials seeking the warrant knew that the search

would not be contained to the Eastern District of Virginia. The FBI’s investigation

revealed that Playpen had over 150,000 members and that the site received over

11,000 unique users every week. It would be absurd to believe that all of the

users’ computers would be in the Eastern District of Virginia. A reasonable

official would have believed, correctly as it turns out, that the users’ computers

would be found in districts all over the country. 7




       6  The majority construes this argument to place “an affirmative obligation to ‘flag’
potential legal issues in their [warrant] application.” Maj. Op. at 29 n.16. The majority
disagrees with this approach, instead concluding that “[l]aw-enforcement officers have a duty to
lay out facts—including jurisdictional facts—for reviewing courts, not to anticipate and
articulate possible legal hurdles,” and finding that the warrant application here “adequately—if
imperfectly—lay[ed] out the facts.” Id. However, the majority misunderstands the obligations I
propose. I suggest merely that, when the officers and lawyers involved in presenting the
affidavit have reason to believe that they are requesting a warrant that is improper, they not
conceal precedent which is entitled to persuasive authority. Further, and more importantly, I
disagree with the majority’s characterization of the application here as “imperfect” but
“adequate.” The application had the tendency to deceive the magistrate by presenting repeated
assertions of misleading facts, while burying the true goal at the back of the affidavit. I propose
that law enforcement has the obligation, at minimum, to avoid such action.
        7 The only connection to the Eastern District of Virginia was the server that hosted the

site. But the server was originally in North Carolina; the FBI moved the server to Virginia. And
the site’s administrator lived in Florida. There truly was no reason to think the site had a special
connection to the Eastern District of Virginia.

                                                40
               Case: 17-14915        Date Filed: 08/28/2019        Page: 41 of 56


       Granted, the NIT technology is complex, and the uninitiated could be

forgiven for not understanding exactly what is being searched and where that

search would take place. But no one could credibly argue that the officials who

developed the technology and who were responsible for deploying it were unclear

about how it worked. The FBI knew the search was of computers, and that those

computers could be anywhere.

                                                III.

       Having established that the officials seeking the warrant knew or should

have known that there was a potentially fatal jurisdiction problem with the warrant,

let’s take a closer look at how they presented this issue to the magistrate. 8

       The caption to the warrant application states that the search will be of

“computers that access” the Playpen website. Beneath the caption, the FBI agent

seeking the warrant attests, under penalty of perjury, that he has “reason to

believe” the property to be searched is “located in the Eastern District of Virginia.”

       The application directs the reader to “Attachment A” for a description of the

property to be searched. Attachment A, titled “Place to be Searched,” explains that



       8 A party does not need to provide direct evidence that the false representation was made
deliberately or recklessly; instead, the court can infer from the warrant application itself that a
misrepresentation was deliberate or reckless if it would be clear to a reasonable official. Cf.
Madiwale v. Savaiko, 117 F.3d 1321, 1326 (11th Cir. 1997) (“A party need not show by direct
evidence that the affiant makes an omission recklessly. Rather, it is possible that when the facts
omitted from the affidavit are clearly critical to a finding of probable cause the fact of
recklessness may be inferred from proof of the omission itself.”) (quotation omitted).
                                                41
             Case: 17-14915      Date Filed: 08/28/2019    Page: 42 of 56


the “warrant authorizes the use of a network investigative technique (‘NIT’) to be

deployed on the computer server described below” to obtain certain information

“from the activating computers described below.” Below, it explains that the

“computer server is the server operating” the Playpen website, “which will be

located at a government facility in the Eastern District of Virginia.” And it

explains that the “activating computers are those of any user or administrator who

logs into the [Playpen] by entering a username and password.”

      Thus, on the face of the warrant application, officials informed the

magistrate that the search would be in the Eastern District of Virginia. The

application then seemingly supported this assertion by noting that the server is in

the district—the only geographic reference in the application.

      True, an especially discerning magistrate might have gathered that the search

is of computers, not of the server, so the location of the server is irrelevant, and the

computer of “any user” could be outside the district. But the question is not

whether it was possible for the magistrate to detect the error—the exclusionary rule

is concerned with police misconduct, not magistrates’ errors. See Leon, 468 U.S.

at 916. The question is whether the magistrate was misled, and whether law

enforcement officials were responsible for the deception. See id. at 923. Maybe

the magistrate should have noticed. But the officials who sought the warrant




                                           42
             Case: 17-14915     Date Filed: 08/28/2019    Page: 43 of 56


understood the technology and how the search would work better than anyone, and

if anyone should have noticed, it was they.

      The affidavit supporting the warrant continues the charade. It mentions

repeatedly that the server is located in the magistrate’s district. Here are a few

examples:

   • “Accordingly, I request authority to use the NIT, which will be deployed on
     the TARGET WEBSITE, while the TARGET WEBSITE operates in the
     Eastern District of Virginia, to investigate any user or administrator who
     logs into the TARGET WEBSITE by entering a username and password.”

   • “Under the NIT authorized by this warrant, the TARGET WEBSITE, which
     will be located in Newington, Virginia, in the Eastern District of Virginia,
     would augment [the content sent to visitor’s computers] with additional
     computer instructions. When a user’s computer successfully downloads
     those instructions from the TARGET WEBSITE, located in the Eastern
     District of Virginia, the instructions, which comprise the NIT” will cause the
     user’s computer to send certain information to the FBI.

   • “During the up to thirty day period that the NIT is deployed on the TARGET
     WEBSITE, which will be located in the Eastern District of Virginia, each
     time that any user or administrator logs into the TARGET WEBSITE by
     entering a username and password, this application requests authority for the
     NIT authorized by this warrant to attempt to cause the user’s computer to
     send the above-described information to a computer controlled by or known
     to the government that is located in the Eastern District of Virginia.”

The repeated emphasis of the server’s location is especially suspicious given that

the location of the server was completely irrelevant. The search was of users’

computers, not of the server.

      Why, then, did the affidavit repeatedly mention the server’s location? It

smacks of desperation, and it appears calculated to lull the magistrate into a false
                                          43
              Case: 17-14915     Date Filed: 08/28/2019    Page: 44 of 56


sense of jurisdictional security. I can think of no other reason to include so

irrelevant a piece of information so many times.

      In contrast, the affidavit is nearly silent on the decisive data point: the

location of the computers. It is only on page 29 of 31 that the affidavit finally

acknowledges (somewhat explicitly) that “the NIT warrant may cause an activating

computer—wherever located—to send to a computer controlled by or known to the

government” the information sought. This is the closest law enforcement comes to

advising the magistrate that the search will occur outside the district. As a

disclosure, it leaves much to be desired. The affidavit mentions this detail once,

without any explanation of its impact. It does not say that, therefore, the search

might occur outside the Eastern District of Virginia. It forces the magistrate to

draw the conclusion. It is a breadcrumb, buried in a dense and complicated

affidavit, left for the magistrate to follow.

      In other warrant applications, law enforcement officials were not nearly so

stingy with information about jurisdiction. For example, in the Texas case, the

government confronted the jurisdiction problem and supplied the magistrate with

an argument in the affidavit for why it thought there was jurisdiction. See In re

Warrant, 958 F. Supp. 2d at 756. Courts should expect nothing less.

      Even in the wiretap application—submitted simultaneously with the NIT

application by the same Assistant U.S. Attorney—the application included a


                                            44
               Case: 17-14915        Date Filed: 08/28/2019       Page: 45 of 56


paragraph detailing the jurisdictional basis for the warrant, even though the

jurisdiction for that order was straightforward and uneventful. 9 Here, in contrast,

where there was a major problem with jurisdiction, any mention of jurisdiction is

conspicuously absent. Why would the same attorney include a discussion of

jurisdiction in one application, where it was less important, and omit any such

discussion from another, where it was more important? It is hard to escape the

conclusion that the officials seeking the warrant aimed to conceal the issue.

       The comparison with these other examples illustrates why the officials in

this case did not do what we “hope and expect” of law enforcement. Maj. Op. at

29. The disclosure in the affidavit was woefully inadequate.

       The warrant’s defenders argue that the disclosure on page 29 “cured” the

warrant of any ambiguity. See, e.g., McLamb, 880 F.3d at 690–91 (“To the extent

the form is misleading, [the affidavit] cured any ambiguity by informing the

magistrate judge that the NIT would cause activating computers ‘wherever located’

to transmit data to the FBI.”). First of all, it’s odd to say that the disclosure cured

the warrant. The disclosure that the warrant authorized searches of computers

“wherever located” is the fatal flaw; it’s the reason the magistrate didn’t have



       9  Here is what the wiretap application said about jurisdiction: “This Court has territorial
jurisdiction to issue the requested order under 18 U.S.C. § 2518(3) because the computer server
intercepting all communications and on which the TARGET WEBSITE, including the TARGET
FACILITIES, are located will be in Newington, VA, in the Eastern District of Virginia during
the period of inspection.”
                                                45
             Case: 17-14915      Date Filed: 08/28/2019    Page: 46 of 56


jurisdiction to approve the warrant. How could revealing the fatal flaw cure the

warrant?

      More accurately, the suggestion is that by eventually and indirectly revealing

the warrant’s defect, the officials seeking the warrant absolved themselves of any

bad faith. In other words, law enforcement officials cannot be accused of bad faith

so long as they technically, no matter how discreetly, disclose the truth somewhere

in the warrant application. This sets too low a bar. It essentially gives officials

permission to try to hoodwink magistrates: they can make false statements to the

court so long as they include enough information to uncover their chicanery. If the

magistrate fails to spot the issue, officials can cloak themselves in good faith

reliance and execute the warrant without fear of suppression. I refuse to invite

such gamesmanship. If law enforcement officials know of a problem with their

warrant, they need to be forthcoming about it.

      Here’s the other problem with the “cure” argument: If the language in the

application might have been enough to show the magistrate that the search would

not be in the district, surely it was enough to reveal the same to the officials

seeking the warrant. After all, wouldn’t we expect the author to understand his

writing better than the reader—especially when the subject concerns an

exceedingly complex technology with which the author is familiar and the reader is




                                           46
             Case: 17-14915     Date Filed: 08/28/2019    Page: 47 of 56


not? And once the officials realize the problem, they need to address it, otherwise

they are misleading the magistrate.

      Furthermore, the argument that the application disclosed enough for the

magistrate to discover the defect answers the wrong question. It focuses on

whether the magistrate should have spotted the issue. Cf. United States v. Horton,

863 F.3d 1041, 1052 (8th Cir. 2017) (“Even if it were misleading to label the place

to be searched as the Eastern District of Virginia, a reasonable reader would have

understood that the search would extend beyond the boundaries of the district

because of the thorough explanation provided in the attached affidavit.”) (emphasis

added), cert. denied, 138 S. Ct. 1440 (2018). But, again, the exclusionary rule is

concerned with curbing “police rather than judicial misconduct.” Herring, 555
U.S. at 142. Thus, the proper question is, given what the officials knew or should

have known, was it deliberately or recklessly misleading to present the application

the way that they did. Put differently, did they consciously disregard a serious risk

that the magistrate would think the search would occur in the Eastern District of

Virginia? It’s plain to me that they did.

      If the officials knew that the search would be of computers outside the

district, it was unacceptable to swear that the search would be within the district.

If, perhaps, the officials had some other reasonable basis for believing that the

search was still within the magistrate’s jurisdiction, they needed to present it to the


                                            47
              Case: 17-14915     Date Filed: 08/28/2019     Page: 48 of 56


magistrate. It would be recklessly misleading to submit a warrant application to a

magistrate repeatedly stating the search would be within the district, with one

buried caveat, when the officials’ only reason for stating that is some novel theory

they declined to share with the magistrate.

      Tellingly, at no point in this appeal, nor to our knowledge in any of the other

appeals concerning the NIT warrant, has the government defended the warrant on

the grounds that the search did in fact occur in the Eastern District of Virginia.

How could they? Instead, the government has argued that the NIT search

functioned like a tracking device that was installed within the district, and thus

satisfied Federal Rule of Criminal Procedure 41(b)(4). A number of district courts

have accepted this argument. See United States v. Workman, 863 F.3d 1313, 1321

n.5 (10th Cir. 2017) (listing cases), cert. denied, 138 S. Ct. 1546 (2018). In light of

these district court decisions, several of our sister circuits have said that they will

not fault law enforcement for thinking there was jurisdiction when a number of

federal judges have made the same mistake. See, e.g., United States v. Moorehead,

912 F.3d 963, 970 (6th Cir. 2019) (“But reasonable jurists have come to different

conclusions about whether the NIT Warrant was valid. We cannot, therefore,

expect officers to have known that this type of warrant was invalid at the time it




                                           48
               Case: 17-14915       Date Filed: 08/28/2019       Page: 49 of 56


was sought.”) (citations omitted), petition for cert. filed (U.S. May 20, 2019) (No.

19-5444). 10

       After the fact, courts can uphold a warrant on any basis. That same luxury

should not extend to a good-faith analysis of the officials who sought the warrant.

The FBI agent swore in the warrant application that he had “reason to believe” the

property to be searched was in the Eastern District of Virginia. An official cannot

make that representation if he does not actually have a reason, but is instead hoping

for the magistrate to find one. Thus, the suggestion that because a few courts have

upheld the warrant on a tracking-device theory it was reasonable for the officials

seeking the warrant to believe there was jurisdiction, requires the assumption that

the officials believed there was jurisdiction for the warrant on a tracking-device

theory.

       The problem with this logic is that law enforcement did not seek, nor did

they obtain, a tracking-device warrant. See Maj. Op. at 13. To obtain a tracking-

device warrant, law enforcement uses a different form from the one used for

typical searches within the district. Compare Administrative Office of U.S.


       10  Some of the courts making this point are actually responding to a different argument.
In those cases, the argument was that the officers executing the warrant were not entitled to good
faith, because the warrant was plainly invalid on its face. See, e.g., United States v. Henderson,
906 F.3d 1109, 1119 (9th Cir. 2018) (“[O]ne is left to wonder how an executing agent ought to
have known that the NIT warrant was void when several district courts have found the very same
warrant to be valid.”) (emphasis added), cert. denied, 139 S. Ct. 2033 (2019). I agree with these
courts that it was objectively reasonable for the executing officers to rely on the warrant and to
defer to the magistrate’s judgment that there was jurisdiction to issue the warrant.
                                               49
             Case: 17-14915     Date Filed: 08/28/2019    Page: 50 of 56


Courts, Criminal Form AO 102, Application for a Tracking Warrant (2009), with

Criminal Form AO 106, Application for a Search Warrant (2010),

https://www.uscourts.gov/forms/criminal-forms (last visited August 19, 2019).

      A reasonable law enforcement official, especially an FBI agent with 19

years of experience, would understand the difference between a tracking-device

warrant and a search warrant. A reasonable official would know that if the

jurisdictional basis for the warrant was a tracking-device theory, he should seek a

tracking-device warrant, or at least make the magistrate aware of the theory some

other way. Bottom line: it is objectively unreasonable for law enforcement to

believe there is jurisdiction on the basis of a warrant they did not seek and a theory

they did not present.

                        *                  *                   *

      To recap, the officials knew or should have known that there was a

jurisdiction problem with the warrant. And they knew the search would not be

within the district. If the search was of computers outside the district, the only

possible basis for believing the magistrate had jurisdiction to issue the warrant

would have been a tracking-device theory. But a reasonable official would know

the warrant was not a tracking-device warrant, and it would be recklessly

misleading to seek a regular search warrant based on a tracking-device theory

without at least alerting the magistrate to the theory. As such, it appears to me that


                                          50
             Case: 17-14915     Date Filed: 08/28/2019    Page: 51 of 56


a reasonable official in these circumstances would have no basis for believing the

magistrate had jurisdiction.

      Even assuming the officials believed there was jurisdiction, the warrant

application was misleading. The application states repeatedly that the search

would be in the district, even though they knew the search would be of computers

outside the district. They repeatedly emphasized the location of the server, which

was irrelevant, and completely omitted any discussion of jurisdiction. The late

disclosure that the computers could be “wherever located” did not eliminate the

risk that the magistrate would be misled and did not give the officials license to

make disingenuous representations elsewhere. For these reasons, I believe the

officials deliberately or recklessly misled the magistrate.

                                         IV.

      Whether the exclusionary rule should apply is, ultimately, a question of

whether the benefits of deterrence outweigh the costs of suppression. See Herring,
555 U.S. at 141. The costs—excluding reliable evidence and possibly allowing the

guilty to go free—are high. Davis, 564 U.S. at 237 (“[Exclusion] almost always

requires courts to ignore reliable, trustworthy evidence bearing on guilt or

innocence. And its bottom-line effect, in many cases, is to suppress the truth and

set the criminal loose in the community without punishment.”) (citation omitted).




                                          51
             Case: 17-14915     Date Filed: 08/28/2019    Page: 52 of 56


But what about the other side of the scale? What are the benefits of deterrence in

this case?

      Other courts have given short shrift to the benefits of deterrence in this case.

They claim there is minimal deterrent value because (1) the blame lies with the

magistrate for approving the warrant, and (2) the NIT warrant would now be

lawful after the rule change. See, e.g., Moorehead, 912 F.3d at 970–71 (“The fact

that any jurisdictional error here was made by the magistrate, coupled with the fact

that Rule 41(b) has been amended to authorize warrants like the one at issue,

means the benefits of deterrence cannot outweigh the costs.”) (quotation omitted).

This misses the point. If the officials who sought the warrant are culpable for

misleading the magistrate, the fault lies with them. And the object of suppression

would be to deter law enforcement from misleading magistrates in the future, not

to prevent warrants like this one from issuing.

      There is a reason the Supreme Court has said that if police conduct is

deliberate, reckless, or grossly negligent, “the deterrent value of exclusion is strong

and tends to outweigh the resulting costs.” Davis, 564 U.S. at 238. If courts

decline to invoke the exclusionary rule in the face of culpable misconduct, we

condone and encourage it. We effectively establish a new standard for law

enforcement. Thus, even though the NIT warrant would not be valid, this will not




                                          52
             Case: 17-14915      Date Filed: 08/28/2019    Page: 53 of 56


be the last time that law enforcement officials mislead a magistrate in their quest

for a warrant of dubious validity.

      With this case, ten courts of appeals have sanctioned the following standard:

When law enforcement officials apply for a warrant, even if they know the warrant

is constitutionally suspect, so long as they technically disclose the facts that would

reveal the problem to a discerning magistrate, no matter how cursory or buried the

disclosure, the warrant is effectively unimpeachable if the magistrate fails to detect

the problem. I cannot believe that the law expects so little of law enforcement, or

so much of magistrates.

      This standard creates a warped incentive structure. It encourages law

enforcement to obscure potential problems in a warrant application. Because

officials can be less upfront about problems in a warrant application, the onus is on

the magistrate to spot the issues. But it is well-established that if a magistrate

makes a mistake—e.g., misses an issue, gets the law wrong—that mistake will

almost always be forgiven because the police can generally rely on an approved

warrant in good faith. See Leon, 468 U.S. at 922. This is a system designed to

encourage mistakes.

      Instead, we should demand the utmost candor in warrant applications.

Before today, I thought we did. The warrant process is premised on the good faith

of law enforcement. See Franks v. Delaware, 438 U.S. 154, 164 (1978) (“[T]he


                                           53
              Case: 17-14915      Date Filed: 08/28/2019     Page: 54 of 56


Warrant Clause . . . surely takes the affiant’s good faith as its premise . . . .”). It is

“unthinkable” that a warrant application, “revealed after the fact to contain a

deliberately or reckless false statement,” would be beyond “impeachment.” Id. at

165. Indeed, if law enforcement officials were permitted to deliberately or

recklessly include false representations in the warrant application, “and, having

misled the magistrate, then [were] able to remain confident that the ploy was

worthwhile,” it would neuter the Fourth Amendment. Id. at 168.

       Similarly, candor underpins the rationale for the good faith exception. We

extend good faith to police executing the warrant because they are entitled to

presume that magistrates are competent. See Messerschmidt v. Millender, 565 U.S.
535, 547–48 (2012). But there is no reason to defer to magistrates’ judgments if

law enforcement officials do not present the court with the full and accurate

picture. See Leon, 468 U.S. at 914–15 (stating that courts should not defer to a

warrant when the magistrate’s determination was based on a “knowing or reckless

falsity” or when the magistrate was not presented with “[s]ufficient information”).

       It is especially important to demand candor in warrant applications. The

warrant application process is ex parte, which increases the risk that false

information will be accepted or problems will be overlooked. See Franks, 438
U.S. at 169 (“The usual reliance of our legal system on adversary proceedings

itself should be an indication that an ex parte inquiry is likely to be less


                                            54
              Case: 17-14915    Date Filed: 08/28/2019    Page: 55 of 56


vigorous.”). That risk, in turn, creates a temptation to withhold or obscure

unfavorable information. See id. (“The magistrate has no acquaintance with the

information that may contradict the good faith and reasonable basis of the affiant’s

allegations.”).

       I also don’t think candor is too much to ask for. When executing a warrant,

police are making decisions in real time. Plus, typically, they are not lawyers, so

we don’t expect them to have as much knowledge of the law as a magistrate

reviewing a warrant application from the comfort of her chambers. These

considerations do not apply, at least not to the same extent, to officials seeking a

warrant. Generally, these officials have just as much, if not more, time for

reflection while preparing the application, as the magistrate does while reviewing

it. And in the frequent cases where police work with prosecutors to prepare a

warrant application, it is fair to expect them to have a greater knowledge of the

law.

       I’m not advocating to change the law—the law already requires candor in

warrant applications. I’m asking courts to take this requirement seriously.

       When the Supreme Court established the good faith exception, the principal

dissent warned that it would “put a premium on police ignorance of the law.”

Leon, 468 U.S. at 955 (Brennan, J., dissenting). Justice Brennan predicted that in

close cases “police would have every reason to adopt a ‘let’s-wait-until-it’s-


                                          55
             Case: 17-14915     Date Filed: 08/28/2019    Page: 56 of 56


decided’ approach in situations in which there is a question about a warrant’s

validity or the basis for its issuance.” Id. With this decision, his premonition has

come true.

                      *                   *                    *

      I recognize that my decision would have an unfortunate result. It would

invalidate a warrant that led to the arrest and prosecution of hundreds who

trafficked in child pornography. And it would suppress the evidence gathered

under that warrant’s authority, likely leading to the release of many of those

offenders. But this unfortunate result is almost always the consequence when

relevant, damning evidence is excluded. Such a result is the price we pay to

protect the Fourth Amendment rights of the public. Therefore, we must follow the

law even when faced with unpleasant outcomes. Otherwise, we excuse conduct,

like the conduct at issue here, which invites strategic duplicity into the warrant

process.

        Because today’s decision undermines the integrity of the warrant process—

a process which plays a crucial role in protecting the rights guaranteed by our

Constitution—I respectfully dissent.




                                          56